PER CURIAM
The State of Missouri filed this interlocutory appeal pursuant to Section 547.200 RSMo 2000 challenging the trial court's Order granting Norvell Harris' motion to suppress evidence and statements. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).